Citation Nr: 1624506	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a thyroid nodule, secondary to radiation exposure.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for status post excision of a breast mass, secondary to radiation exposure.
 
3.  Whether new and material evidence has been received to reopen a claim for service connection for a glandular tumor, secondary to radiation exposure.
 
4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, secondary to radiation exposure.
 
5.  Whether new and material evidence has been received to reopen a claim for service connection for cataracts, secondary to radiation exposure.
 
6.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, including PTSD.
 
7.  Whether new and material evidence has been received to reopen a claim for service connection for bloody stools, secondary to radiation exposure.
 
8.  Whether new and material evidence has been received to reopen a claim for service connection for weakness, secondary to radiation exposure.
 
9.  Whether new and material evidence has been received to reopen a claim for service connection for burns of the face, secondary to radiation exposure.
 
10.  Whether new and material evidence has been received to reopen a claim for service connection for bleeding gums, secondary to radiation exposure.
 
11.  Whether new and material evidence has been received to reopen a claim for service connection for cysts on the chin, secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Each of the claims on appeal had been previously denied by the RO.  In response to the current applications to reopen, the RO granted the applications and denied the claims on the merits.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen, and has characterized the issues accordingly, without addressing the merits of the applications.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In September 2012, the Veteran testified at a videoconference hearing before the undersigned.  As explained below, a readable transcript could not be prepared based on the audio recording of the hearing.  The Board previously remanded this appeal in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's prior December 2014 remand, a readable transcript could not be prepared based on the audio recording of the September 2012 videoconference hearing before the undersigned.  The Veteran was informed of this in a November 2014 letter and given an opportunity to testify at another hearing.  In a November 2014 communication, the Veteran indicated that he wanted to appear at another videoconference hearing.  

The Board remanded this matter in December 2014 to schedule the requested hearing.  However, it does not appear from a review of the record that the Veteran has yet been afforded his hearing.  While February 2016 VA correspondence states that the Veteran has been placed on a list of those wanting to appear for a Travel Board hearing (and not a videoconference hearing), there is nothing in the record to suggest that any Board hearing has occurred.  Thus, additional remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in connection with his appeal to be held at the RO in Wilmington, Delaware.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




